Sir, I have the honor to convey the warm greetings and good wishes of His Majes y Jigme Singye Wang chuck, King of Bhutan, to you and all the representatives for the success of the forty-first session of the General Assembly.
May I also extend the warmest felicitations of my delegation to you, Sir, on your election as the President of this session of the General Assembly. Given your outstanding credentials, including long diplomatic service in various parts of the world and in the United Nations itself, there could have been no better choice for this high office. The close and friendly relations Bhutan has always maintained with your country, Bangladesh, is an additional reason that we are delighted to see you preside over the General Assembly.
I wish to. place on record our sincere appreciation to Mr. Jaime de Pinies for the manner in which he guided the historic fortieth anniversary session. His fine stewardship of the General Assembly earned for him, and for his country, Spain, the respect of the international community.
Our Secretary-General, Mr. Javier Perez de Cuellar, deserves our highest commendation for his inspired leadership, and for his zeal and dedication in upholding the purposes and principles of the United Nations Charter. My delegation should also like to express its admiration for his incisive annual reports.
The fortieth anniversary session held last year was a milestone in the history of the United Nations. A gathering of world leaders eloquently reaffirmed their
commitment to the Charter and testified to the vital importance of a multilateral approach to the world's problems. Constructive action was taken on such issues as terror ism, a par the id, and drug abuse. And there was much genuine cause for celebration - the world Organization, which after all is still very young, had weathered many crises in its history, had a long list of triumphs to its credit, and was again acknowledged as man's best hope for world peace and security.
The glow from that historic session still remains, but in this International Year of Peace, we cannot afford to be complacent, for we are confronted with grave dangers on several fronts.
The crisis in South Africa threatens to explode in a major cataclysm in which all of southern Africa could be plunged in a vast conflagration. The urgency of this situation was forcefully highlighted in the Harare Summit of the Non-Aligned Movement recently. The source of the problem, as all the world knows, is apartheid and the utterly intransigent position of the racist regime in refusing to negotiate with black leaders or accept United Nations mandates. The daily atrocities perpetrated in the name of this latest so-called state of emergency, by which the Pretoria regime shows its complete contempt for international public opinion, boggle the imagination: the arrest, torture, and intimidation of thousands of opponents of apartheid, mass deportations, tight censorship of the new.. Little children are being brutally murdered every day.
We denounce in the strongest possible terms South Africa's continued illegal occupation of Namibia. The rights of the people are trampled, their aspirations denied, their natural resources plundered, their leaders imprisoned, their young men conscripted into the South African military. We condemn the "Multi-Party Conference" and other fraudulent schemes for the continued domination of the Territory. Security Council resolution 435 (1978), containing the United Nations plan, remains the only acceptable basis for the independence of Namibia. We reaffirm our full support for the South West Africa People's Organization (SWAPO) as the sole and authentic representative of the Namibian people.
We call for comprehensive mandatory sanctions against south Africa. We deplore the economic blackmail practiced by South Africa against the front-line States, and call for financial assistance to these States which are now courageously attempting to free themselves from economic dependence on South Africa.
The situation in the Middle East continues to demand our urgent attention. The plight of the Palestinians remains the crux of the problem. The Palestinians must be granted the right to self-determination, including the right to national self-determination in their homeland.
We call upon Israel to comply with the relevant resolutions of the United Nations by withdrawing totally and unconditionally from all areas occupied since 1967. Only then will a just solution to the Middle East conflicts be possible. We support the security and right to exist in safety of all States in the area, including Israel.
Iran and Iraq remain deadlocked in a bitter war. Neither side has gained any advantage, both have suffered appalling losses in terms of countless human lives and destruction of property. The end result has been untold misery and death. One corollary to all this is that meaningful economic development on both sides has been virtually halted, so that the disastrous effects of this war will be felt not only by the present but also by future generations. We earnestly urge an immediate cease-fire, and call upon both sides to settle their differences by peaceful means.
We support the rights of the peoples of Kampuchea and Afghanistan to determine their own destiny free from foreign interference, subversion and coercion. We call for political settlements in these two countries based on the withdrawal of foreign troops and restoration of their independence, sovereignty, territorial integrity and non-aligned status.
The Korean question must be resolved by peaceful means through direct dialog and negotiation between south and North Korea. The deeply-rooted mutual suspicion and hostility must be replaced with mutual understanding, trust and national reconciliation in order to establish the proper conditions for a peaceful unification of the country.
In this regard, we support the admission of both South and North Korea into the United Nations, as this will increase the opportunities for dialog and co-operation between them, and enhance the prospects of establishing a durable peace on the peninsula.
Our greatest challenge remains the nuclear arms race. This has created a climate of fear and instability. Indeed, while the possibility of total annihilation hangs over all, there can be no real security for anyone. The concept of Star Wars, once confined to the realm of science fiction, now threatens to become a grim reality, with the arms race being extended to outer space. Far from strengthening international peace and security, the ever-escalating arms race only serves to aggravate existing tensions.
The lack of progress in the area of arms control is cause for serious concern. We urge the super-Powers to dedicate themselves to a constructive dialog; the momentum for this must be vigorously revived. While we are fully aware that the practical details of the bargaining require much arduous work, the ultimate goal must always be kept in mind - the goal of disarmament.
Nothing less than total disarmament can be acceptable to the international community, and as a first step we join in calling for a complete halt to the testing of new nuclear weapons systems, and a freeze in the production and stockpiling of nuclear weapons. We also call for a halt to the production and proliferation of conventional weapons and a ban on the testing, production, and proliferation of chemical weapons.
One example of an area still desperately in need of assistance is that of sub-Saharan Africa. The crisis there is far from over. Though increased rainfall has alleviated the drought somewhat, mass starvation and disease still threaten millions of lives. Even beyond the immediate crisis, however, the long-term rehabilitation needs of the region must be met. We hope that the program of action emanating from the special session on the Critical Economic Situation in Africa convened last spring will receive the generous financial support of the international community.
The problems of sub-Saharan Africa, which stem in part from colonial legacies and in part from natural disasters, present a striking example of the fundamental injustice of current international economic relations. It is clear that a more equitable world economic infrastructure would have in large measure cushioned the region from such shocks. Trade restrictions, deteriorating commodity prices, reduced and restricted capital flows, and high interest rates, combine to hurt the economies of the developing countries. Indeed, it is often the developing countries, and especially the least developed among them, that suffer the most from fluctuations in the world economy, for they lack the means to adapt to changing conditions. The developed nations cannot flourish at the expense of the developing countries. This can only bring about further unrest, undermine social stability, and in the end adversely affect the developed countries as well. In our interdependent world, we have no choice but to co-operate, rich nations with poor, developed with developing.
To end this overall global economic malaise, we urge the resumption of the North-South dialog, and the establishment of a new international economic order. The creative partnership implied would insure equitable economic relations, impart a new dynamism to the global economy, and bring about many social and humanitarian improvements.
The various specialized agencies and affiliated bodies of the United Nations continue to play an impressive role in helping to bridge the widening gap between
developed and developing nations. My own country, Bhutan, has benefited enormously from these agencies and bodies of the United Nations, which have worked closely with our Government for the socio-economic development of our country. The co-operation of these organizations has affected all aspects of our national life. In particular, I would like to express our deep gratitude to the united Nations Development program (UNDP), United Nations Children's Fund (UNICEF), International Fund for Agricultural Development (IFAD), united Nations Capital Development Fund (UNCDF), the World Health Organization (WHD), the World Food program (WFP), the Food and Agriculture Organization (FAO), the united Nations Volunteers (UNV), the United Nations Fund for Population Activities (UNFEft), and the united Nations Educational, Scientific and Cultural Organization (UNESCO), for their invaluable assistance.
Our goal is self-reliance, and the work of these organizations has helped to put us on the road to the achievement of this end. We believe that the primary responsibility for a nation's development resides with that nation itself.
I would like to mention that progress on the implementation of the Substantial New program of Action for the least developed countries has been disappointing. The assistance provided is sadly inadequate to our needs. Bhutan is committed to taking national actions as called for in that Program. We have developed specific programs on the district level, initiated a process of decentralization of our development administration, involved our people directly through such organizations as the District Development Committees, instituted major fiscal reforms, and in general demonstrated an active willingness to do our part. Further, external assistance must be forthcoming, however, before we can hope to reach even the beginnings of economic self-reliance. Bhutan is an active supporter of the concept of regional co-operation in South Asia. While addressing the Harare summit of the Non-Aligned Movement recently. His Ma jest/ the Ring of Bhutan said:
"A most positive development in our own region of South Asia has been the South Asian Association for Regional Co-operation which was formally launched last December by a summit meeting in Dhaka. The summit manifested the determination of the seven South Asian leaders to work together towards finding solutions to common problems in a spirit of friendship, trust and co-operation. Our Association will promote the objectives of individual and collective self-reliance, and further the cause of peace, progress and stability in South Asia. The second summit will take place shortly and we look forward to building on the progress already made."
Bhutan is wholeheartedly committed to the Uhifced Nations in the belief that a multilateral approach to the world's problems is the most effective one. Such problems as pollution or nuclear weapons or global economic malaise can only be resolved by the collective will and action of the international community. As we are all aware, the United Nations is facing today the worst financial crisis in its history. The Secretary-General has taken some initiatives to meet the immediate problems. The Group of High Level Intergovernmental Experts, which was entrusted with the task of reviewing the administrative and financial matters in the United Nation, has come up with a sound report recommending some much-needed reforms. The report, in our view, deserves our most serious consideration.
